Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to continuation application no. 16/050,738 dated 07/31/2018, now Patent No. 10,803,545, which is a continuation application no. 15/192,676, dated 06/24/2016, now  Patent No. 10,062,134.

Preliminary Amendment
Applicant submitted a preliminary amendment on 3/24/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of U.S. Patent No. 10,062,134. Although the claims at issue are not identical, they are not patentably distinct from each other because they both related to watermarking two different symbols in image data to determine the noise ratio of either symbol and performing a concatenation of the symbols for detecting watermarks.

Pending Claims ‘450
Claims of Patent No. ‘134
2
1
3
2
4
3
5
4
6
5
7
6
8
7
9
8
10
10
11
11
12
12
13
13
14
10, 19
15
11, 20
16
12, 21
17
13, 22

14, 23
19
15, 24
20
26
21
1


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The Examiner strongly suggested that appropriate corrections be made to clarify the claim scope.

With respect to Claim 2, the claim recites the following, each of which renders the claim indefinite:
	
“concatenate the likely symbol value with other symbol values corresponding to other symbols of the watermark to detect the watermark” (unclear antecedent basis, now sure if the claim is concatenating the firs symbol or the second symbols or which symbols.).

With respect to Claim 10, the claim recites the following, each of which renders the claim indefinite:
	
“means for concatenating concatenate the likely symbol value with other likely symbol values corresponding to other symbols of the watermark to detect the watermark” (unclear antecedent basis, now sure if the claim is concatenating the firs symbol or the second symbols or which symbols.).

With respect to Claim 14, the claim recites the following, each of which renders the claim indefinite:
	
“concatenate the likely symbol value with other symbol values corresponding to other symbols of the watermark to detect the watermark” (unclear antecedent basis, now sure if the claim is concatenating the firs symbol or the second symbols or which symbols.).

With respect to Claim 21, the claim recites the following, each of which renders the claim indefinite:
	
“means for concatenating the likely symbol value with other likely symbol values corresponding to other symbols of the watermark to detect the watermark” (unclear antecedent basis, now sure if the claim is concatenating the firs symbol or the second symbols or which symbols.).


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Jidong Zhong. “Watermark Embedding and Detection” publisher , Vol. 1. May 2007, Zhong teaches explore the optimum detector or decoder according to a particular probability distribution of the host signals. The optimum detection or decoding is not new in this work since it has already been widely investigated in the literature. However, our work offers new insights into its theoretical performance. First, the theoretical analyses presented in the literature are unreasonable since their analyses (with the watermark sequence as a random vector) are not in accordance with the prerequisite in their deriving the optimum decision rules that the watermark is a fixed sequence. Second, we found that for Multiplicative Spread Spectrum (MSS) schemes in both Discrete Cosine Transform (DCT) and Discrete Fourier Transform (DFT) domains, their performance depends on the shape parameter of the host signals. Third, without perceptual analysis, the Additive Spread Spectrum (ASS) scheme also has a performance dependent on the host signals and outperforms MSS at the shape parameter.
Petrovic et al U.S. Patent Publication No. 2018/0018748, Petrovic teaches method, device and compute program products that allows embedding and detection of watermark into an from a multimedia content.
Petrovic et al
Lee et al U.S. Patent Publication No. 2012/0027207, Lee teaches a composite masking system and method for improving the invisibility of high definition video watermarking. The composite masking system includes a watermark generating module, as mask generating module, and watermark embedment means.

	
Allowable Subject Matter
Claims 2-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the double patenting rejection, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/ONEAL R MISTRY/
Examiner, Art Unit 2665